Title: To Thomas Jefferson from Henry Dearborn, 27 February 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War Department February 27th. 1805
                  
                  I have the honor of proposing the following promotions and appointment in the Army of the United States. 2d Lieut. William Pratt to be promoted to the Rank of first Lieut. in the 2d Regiment of Infantry, vice, Lieut. William Wooldridge resigned June 16th. 1804
                  2d Lieut. William Lawrence to be promoted to the rank of first Lieutt. in the 2d Regiment of Infantry, vice, Lieutenant Joseph Bowmar promoted October 12th. 1804
                  Ensign Jonathan Eastman of the 1st Regt. of Infantry to be promoted to the rank of 2d Lieutenant in the Regiment of Artillerists, vice, Godfrey Bartles deceased—
                  And James Hanham of Maryland to be appointed Second Lieutenant in the Regiment of Artillerists. 
                  Accept, Sir, the assurances of my high respect & consideration.
                  
                     H. Dearborn 
                     
                  
               